     Case 5:19-cv-00071-MCR-MJF Document 19 Filed 10/16/19 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

BRUCE WILSON,

      Plaintiff,

v.                                           CASE NO. 5:19cv71-MCR-MJF

GULF WORLD MARINE PARK INC.

     Defendant.
__________________________________/
                                     ORDER
      Plaintiff Bruce Wilson filed suit against Defendant Gulf World Marine Park,

Inc. (“Gulf World”) for violations of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq. The parties have since filed a Joint Motion for Approval of

Settlement (“Joint Motion”), asking the Court to approve their settlement agreement

(“Agreement”) and dismiss the case with prejudice. See ECF No. 18. Attached to

their Joint Motion, the parties filed a copy of the Agreement, ECF No. 18-1. For the

reasons discussed below, the Court defers ruling on the Agreement until the parties

supplement the record with the requested information.

      “Congress made the FLSA’s provisions mandatory; thus the provisions are

not subject to negotiation or bargaining between employers and employees.” Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982). The

Eleventh Circuit explained in Lynn’s Food Stores that claims for back-wages under
     Case 5:19-cv-00071-MCR-MJF Document 19 Filed 10/16/19 Page 2 of 5
                                                                           Page 2 of 5


the FLSA may be settled or compromised only when the Department of Labor

supervises the payment of back-wages or when the court enters a stipulated judgment

“after scrutinizing the settlement for fairness.” Id. at 1353. More precisely, courts

must determine whether a compromise of a FLSA claim for wages represents “a fair

and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. at 1355.

      In a comprehensive review of Lynn’s Food Stores and the principles

underlying the FLSA, the Middle District of Florida described this inquiry as

involving both internal and external factors. See Dees v. Hydradry, Inc., 706 F. Supp.

2d 1227, 1241–43 (M.D. Fla. 2010). The internal factors include whether (1) the

compromise is fair and reasonable to the employee; (2) the compromise resolves a

bona fide dispute; (3) a confidentiality provision contravenes FLSA policy; (4) the

compromise involves a prospective waiver of FLSA rights; and (5) the compromise

awards reasonable attorneys’ fees. See id. The external factors include whether the

compromise otherwise frustrates the implementation of the FLSA, requiring the

court to consider matters such as whether other employees are similarly situated or

whether either the employer or the industry has a history of noncompliance. Id. at

1243–44. Additionally, in deciding the reasonableness of a compromise, the stage

of the proceedings and amount of discovery completed must be considered, as well

as the complexity of the claim, probable success on the claim, the range of possible

recovery, and the opinions of counsel. See id. at 1241.



CASE NO. 5:19cv71-MCR-MJF
      Case 5:19-cv-00071-MCR-MJF Document 19 Filed 10/16/19 Page 3 of 5
                                                                                   Page 3 of 5


       Wilson alleges that he worked for Gulf World from February 16, 2017 to

September 24, 2018. 1 Wilson also alleges that Gulf World failed to pay overtime for

each hour he worked over forty hours per week as required by the FLSA, and that

he regularly worked more than forty hours per week during his time with the

company. He seeks payment for unpaid overtime wages, liquidated damages, and

attorney’s fees. Gulf World disputes Wilson’s claims and denies liability. The parties

represent that, to avoid the risks of litigation, they have compromised and reached a

reasonable and fair resolution of Wilson’s FLSA claims. Specifically, the Agreement

provides that Gulf World will pay Wilson $1,325 in unpaid wages, $1,325 in

liquidated damages, and $1,750 in attorney’s fees and costs, which were separately

negotiated. In exchange, Wilson agrees to release Gulf World from all FLSA claims

asserted in the instant action.

       Having reviewed the matter, the Court finds the Agreement fair in many

respects. It resolves a bona fide dispute, it does not prospectively waive FLSA rights,

its release is appropriately limited to wage claims that could have been brought in

this suit, there is no confidentiality provision, and there is no waiver of future

employment. However, neither the Joint Motion nor the Agreement provides any

factual basis for the Court to evaluate the fairness of the compromise. There are no



       1
        It is alleged that Wilson “performed maintenance and general labor functions for [Gulf
World].” ECF No. 1-1 at 4.


CASE NO. 5:19cv71-MCR-MJF
      Case 5:19-cv-00071-MCR-MJF Document 19 Filed 10/16/19 Page 4 of 5
                                                                                          Page 4 of 5


calculations showing Wilson’s estimation of the hours he worked for which he

believes he was not paid, his regular rate of pay, or how the compromised amount

was reached, nor has either party represented that the particular calculations would

be too difficult to estimate given the circumstances. The Court cannot determine

whether a fair resolution has been achieved without more information from counsel.

          Although the Court values counsel’s opinions and is willing to promote the

policy of encouraging settlement of FLSA litigation, the Court is equally mindful of

its duty to “scrutiniz[e] the settlement for fairness.” Lynn’s Food Stores, 679 F.2d at

1353. This duty cannot be carried out in the absence of particulars without risking

unfairness to the Plaintiff. See generally Moreno v. Regions Bank, 729 F. Supp. 2d

1346, 1352 (“Lynn’s Food requires more than a ‘rubber stamp’ of an FLSA

compromise; the district court must assure the ‘fairness’ of the proposed

compromise.”). Therefore, the parties must supplement the record with an

explanation of the deficiencies noted above, to enable the Court to complete its

fairness review. 2

          Accordingly, the Court will DEFER ruling on the Joint Motion for Approval

of Settlement, ECF No. 18, until the parties supplement the record to satisfy the




          2
              The Court will conduct its full review of the Agreement after the parties supplement the
record.


CASE NO. 5:19cv71-MCR-MJF
     Case 5:19-cv-00071-MCR-MJF Document 19 Filed 10/16/19 Page 5 of 5
                                                                       Page 5 of 5


concerns outlined above. Supplemental materials are due within fourteen (14) days

of this Order.

      DONE and ORDERED this 16th day of October, 2019.

                               s/   M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




CASE NO. 5:19cv71-MCR-MJF
